19-10971-smb             Doc 380       Filed 08/08/19 Entered 08/08/19 14:03:38                       Main Document
                                                    Pg 1 of 17
                                     Hearing Date: August 22, 2019 at 10:00 a.m. (Prevailing Eastern Time)
                                 Objection Deadline: August 15, 2019 at 4:00 p.m. (Prevailing Eastern Time)
Steven J. Reisman, Esq.                                          Peter A. Siddiqui, Esq. (admitted pro hac vice)
Jerry L. Hall, Esq. (admitted pro hac vice)                      KATTEN MUCHIN ROSENMAN LLP
Cindi M. Giglio, Esq.                                            525 W. Monroe Street
KATTEN MUCHIN ROSENMAN LLP                                       Chicago, IL 60661
575 Madison Avenue                                               Telephone:     (312) 902-5455
New York, NY 10022                                               Facsimile:     (312) 902-1061
Telephone:      (212) 940-8800                                   peter.siddiqui@kattenlaw.com
Facsimile:      (212) 940-8876
sreisman@kattenlaw.com
jerry.hall@kattenlaw.com
cindi.giglio@kattenlaw.com

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    SIZMEK INC., et al.,1                                       )        Case No. 19-10971 (SMB)
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )

        NOTICE OF DEBTORS’ SECOND MOTION FOR AN ORDER PURSUANT TO
       BANKRUPTCY CODE SECTION 1121(d) EXTENDING DEBTORS’ EXCLUSIVE
     PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
                        AND GRANTING RELATED RELIEF

             PLEASE TAKE NOTICE that on August 8, 2019, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) filed Debtors’ Second Motion for an Order

Pursuant to Bankruptcy Code Section 1121(d) Extending Debtors’ Exclusive Periods to File a

Chapter 11 Plan and Solicit Acceptances Thereof and Granting Related Relief (the “Motion”). A

hearing (the “Hearing”) on the Motion will be held before the Honorable Stuart M. Bernstein,

United States Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New



1
      Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
      include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc. (6402);
      Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
      Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401 Park
      Avenue South, Fifth Floor, New York, NY 10016.

140553912_392525-00001
19-10971-smb             Doc 380      Filed 08/08/19 Entered 08/08/19 14:03:38      Main Document
                                                   Pg 2 of 17


York at the United States Bankruptcy Court for the Southern District of New York, One Bowling

Green, New York, NY 10004-1408 on August 22, 2019, at 10:00 a.m. (prevailing Eastern

Time).

         PLEASE TAKE FURTHER NOTICE that any responses or objections (each, an

“Objection”) to the Motion and the relief requested therein shall be in writing, shall conform to

the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules for the Southern District

of New York, and the Order Establishing Certain Notice, Case Management, and Administrative

Procedures (the “Case Management Order”) [Docket No. 103], shall set forth the basis for the

Objection and the specific grounds therefore, and shall be filed with the Court electronically in

accordance with General Order M-399 by registered users of the Court’s case filing system (the

User’s     Manual         for   the    Electronic   Case   Filing   System   can   be   found   at

http://www.nysb.uscourts.gov, the official website for the Court), with a hard copy delivered

directly to chambers pursuant to Local Bankruptcy Rule 9070-1 and served so as to be actually

received no later than August 15, 2019, at 4:00 p.m. (prevailing Eastern Time) (the “Objection

Deadline”), upon the parties on the Master Service List (as defined in the Case Management

Order), including the following:

         a. Counsel to Debtors, Katten Muchin Rosenman LLP, 575 Madison Avenue, New York,

             NY 10022-2585, Attn.: Steven J. Reisman, Esq., Cindi M. Giglio, Esq., and Jerry L. Hall,

             Esq., and Katten Muchin Rosenman LLP, 525 West Monroe St., Chicago, IL 60661-3693,

             Attn.: Peter A. Siddiqui, Esq.;

         b. The Office of The United States Trustee, U.S. Federal Office Building, 201 Varick Street,

             Suite 1006, New York, New York 10014, Attn.: Richard Morrissey, Esq.;

         a. Counsel to the official committee of unsecured creditors appointed in these chapter 11

             cases (the “Committee”), Cooley LLP, 55 Hudson Yards, New York, NY 10001, Attn.:

                                                      2
140553912_392525-00001
19-10971-smb             Doc 380   Filed 08/08/19 Entered 08/08/19 14:03:38          Main Document
                                                Pg 3 of 17


             Seth Van Aalten, Esq.; Michael Klein, Esq.; Robert Winning, Esq.; and Lauren Reichardt,

             Esq.;

         b. counsel to the agents under Debtors’ prepetition financing agreements;

         c. counsel to Debtors’ equity sponsor;

         d. holders of the 50 largest unsecured claims against Debtors (on a consolidated basis);

         e. the United States Attorney’s Office for the Southern District of New York;

         f. the Internal Revenue Service;

         g. the office of the Attorney General for the State of New York;

         h. the Securities and Exchange Commission; and

         i. any party that has requested notice pursuant to Bankruptcy Rule 2002.

         PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

with respect to the Motion, Debtors shall, on or after the Objection Deadline, submit to the Court

an order substantially in the form annexed as Exhibit A to the Motion, which order the Court may

enter with no further notice or opportunity to be heard.

         PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates at the Hearing. Debtors will file an agenda before the Hearing, which may modify

or supplement the Motion to be heard at the Hearing.

         PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained free

of charge by visiting the website of Stretto at https://cases.stretto.com/sizmek. You may also

obtain copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in

accordance with the procedures and fees set forth therein.




                                                   3
140553912_392525-00001
19-10971-smb             Doc 380   Filed 08/08/19 Entered 08/08/19 14:03:38           Main Document
                                                Pg 4 of 17




Dated: August 8, 2019                   /s/ Steven J. Reisman
New York, NY                            KATTEN MUCHIN ROSENMAN LLP
                                        Steven J. Reisman, Esq.
                                        Cindi M. Giglio, Esq.
                                        Jerry L. Hall, Esq. (admitted pro hac vice)
                                        575 Madison Avenue
                                        New York, NY 10022-2585
                                        Telephone: (212) 940-8800
                                        Facsimile: (212) 940-8876
                                        Email:      sreisman@kattenlaw.com
                                                    cindi.giglio@kattenlaw.com
                                                    jerry.hall@kattenlaw.com

                                        -and-

                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                        KATTEN MUCHIN ROSENMAN LLP
                                        525 W. Monroe Street
                                        Chicago, IL 60661-3693
                                        Telephone: (312) 902-5455
                                        Email:      peter.siddiqui@kattenlaw.com

                                        Counsel to Debtors and Debtors-in-Possession




                                                    4
140553912_392525-00001
19-10971-smb             Doc 380       Filed 08/08/19 Entered 08/08/19 14:03:38                       Main Document
                                                    Pg 5 of 17



Steven J. Reisman, Esq.                                          Peter A. Siddiqui, Esq. (admitted pro hac vice)
Jerry L. Hall, Esq. (admitted pro hac vice)                      KATTEN MUCHIN ROSENMAN LLP
Cindi M. Giglio, Esq.                                            525 W. Monroe Street
KATTEN MUCHIN ROSENMAN LLP                                       Chicago, IL 60661
575 Madison Avenue                                               Telephone:     (312) 902-5455
New York, NY 10022                                               Facsimile:     (312) 902-1061
Telephone:      (212) 940-8800                                   peter.siddiqui@kattenlaw.com
Facsimile:      (212) 940-8876
sreisman@kattenlaw.com
jerry.hall@kattenlaw.com
cindi.giglio@kattenlaw.com

Counsel to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                 )
    In re:                                                       )        Chapter 11
                                                                 )
    SIZMEK INC., et al.,2                                        )        Case No. 19-10971(SMB)
                                                                 )
                                       Debtors.                  )        (Jointly Administered)
                                                                 )

DEBTORS’ SECOND MOTION FOR AN ORDER PURSUANT TO BANKRUPTCY CODE
   SECTION 1121(d) EXTENDING DEBTORS’ EXCLUSIVE PERIODS TO FILE A
  CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF AND GRANTING
                           RELATED RELIEF


             Sizmek Inc. and certain of its affiliates, debtors and debtors-in-possession in the

above-captioned cases (collectively, “Debtors”) hereby move (the “Motion”)3 this Court pursuant



2
      Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
      include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc. (6402);
      Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
      Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401 Park
      Avenue South, Fifth Floor, New York, NY 10016.

3
      A detailed description of Debtors and their businesses, and the facts and circumstances supporting Debtors’ chapter
      11 cases, are set forth in in the Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support
      of Chapter 11 Petitions and First Day Pleadings, and (II) Pursuant to Local Rule 1007-2 [Dkt. 13], filed on April
      2, 2019, and the Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support
      of Chapter 11 Petitions and First Day Pleadings, and (II) Pursuant to Local Rule 1007-2 [Dkt. 54], filed on April
      9, 2019 (together, the “First Day Declaration”).

140553912_392525-00001
19-10971-smb             Doc 380   Filed 08/08/19 Entered 08/08/19 14:03:38          Main Document
                                                Pg 6 of 17


to Section 1121(d) of Title 11 of the United States Code (the “Bankruptcy Code”) for the entry of

an order (the “Order”), substantially in the form attached as Exhibit A: (a) extending Debtors’

exclusive right to file a chapter 11 plan by approximately fifty-six (56) days through and including

October 25, 2019 (the “Filing Exclusivity Period”), and to solicit acceptances of a chapter 11 plan

for each of the Debtors (the “Solicitation Exclusivity Period,” and together with the Filing

Exclusivity Period, the “Exclusivity Periods”) by approximately fifty-six (56) days through and

including December 23, 2019, without prejudice to Debtors’ right to seek further extensions to

the Exclusivity Periods; and (b) granting related relief. In support of the Motion, Debtors, by their

undersigned counsel, respectfully represent:

                                    JURISDICTION AND VENUE

         1.       The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the Southern District of New

York, dated February 1, 2012. Debtors confirm their consent, pursuant to rule 7008 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent of

the parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

         2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.       The statutory bases for the relief requested herein are Section 1121(d) of the

Bankruptcy Code and Bankruptcy Rule 9006.

                                           BACKGROUND

         4.       On March 29, 2019, (the “Petition Date”) each of Debtors filed a voluntary petition

for relief (the “Chapter 11 Cases”) under chapter 11 of the Bankruptcy Code. Debtors continue to

                                                   6
140553912_392525-00001
19-10971-smb             Doc 380   Filed 08/08/19 Entered 08/08/19 14:03:38           Main Document
                                                Pg 7 of 17


operate their businesses and manage their properties as debtors in possession pursuant to Sections

1107(a) and 1108. 4 On April 17, 2019, the Office of the United States Trustee for the Southern

District of New York (the “U.S. Trustee”) appointed an official committee of unsecured creditors

(“Committee”) in these Chapter 11 Cases. Additional information regarding Debtors’ business, their

capital structure, and the circumstances leading to these chapter 11 filings is contained in the First

Day Declaration.

         5.       On July 11, 2019, Debtors filed Debtors’ Motion for an Order Pursuant to Bankruptcy

Code Section 1121(d) Extending Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit

Acceptances Thereof and Granting Related Relief [Dkt. 315] (the “First Exclusivity Motion”). The

First Exclusivity Motion sought a thirty-two (32) day extension of the Filing Exclusivity Period from

July 29, 2019, to August 30, 2019, and a corresponding thirty-three (33) day extension of the

Solicitation Exclusivity Period from September 25, 2019, to October 28, 2019. On July 24, 2019, the

Court entered the Order Pursuant to Bankruptcy Code Section 1121(d) Extending Debtors’ Exclusive

Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof and Granting Related Relief [Dkt.

346] (the “First Exclusivity Order”).

         6.       On July 18, 2019, the Court entered the Order (I) Establishing Deadline to File Certain

Administrative Claims and Procedures Relating Thereto and (II) Approving the Form and Manner of

Notice Thereof [Dkt. 330] (the “Administrative Bar Date Order”). The Administrative Bar Date Order

sets the deadline to file administrative claims (the “Administrative Bar Date”) for August 30, 2019.

         7.       Debtors continue working to filing a chapter 11 plan before the current Filing

Exclusivity Period deadline of August 30, 2019, and are committed to using their best efforts to do

so. However, Administrative Bar Date is set for the same day as the current expiration of the Filing

Exclusivity Period, and Debtors will not be able to review and evaluate all administrative claims in


4
    Unless otherwise provided, “Section” references are to the Bankruptcy Code.
                                                         7
140553912_392525-00001
19-10971-smb             Doc 380     Filed 08/08/19 Entered 08/08/19 14:03:38             Main Document
                                                  Pg 8 of 17


advance of filing a chapter 11 plan. While Debtors have a good understanding of their administrative

expenses, Debtors are concerned that the fact that the Administrative Bar Date will not have passed

may hinder on-going negotiations among parties in interest and delay agreement on a chapter 11 plan

before the expiration of the current Filing Exclusivity Period. Therefore, out of an abundance of

caution, Debtors seek to extend the Filing Exclusivity Period for fifty-six (56) days, making the total

extension of the Filing Exclusivity Period eighty-eight (88) days. Debtors believe this extension will

provide Debtors with the best opportunity to file and confirm a consensual chapter 11 plan.

         8.       Since the beginning of these Chapter 11 Cases, just over four months ago, Debtors

have focused on, and made significant strides to, maximize the value of their assets for the benefit of

their estates. In this short amount of time, Debtors have made substantial progress (including three

sales of substantially all of Debtors’ business), but critical work remains to be done, including the

evaluation of administrative claims and negotiations with the key stakeholders on the terms of a

consensual chapter 11 plan. Therefore, Debtors seek a short extension of the Exclusivity Periods to

permit Debtors to review and evaluate all administrative claims filed by the Administrative Bar Date

and continue working towards their goal of confirming a consensual, value-maximizing chapter 11

plan.

         9.       During the course of these Chapter 11 Cases, among other things, Debtors have:

                        Stabilized operations after an accelerated filing due to a lack of access to cash,
                         ultimately managing to transition into chapter 11 and receive approval of critical
                         relief, including authority to honor wages;

                        Successfully negotiated for on-going consensual use of cash collateral with
                         Debtors’ secured lender, Cerberus Business Finance, LLC (“Cerberus”);

                        Obtained entry of the claims bar date order and the Administrative Claims Bar
                         Date Order in these Chapter 11 Cases to facilitate the timely administration of their
                         claims pool;

                        Evaluated hundreds of contracts and leases, and rejected hundreds of contracts and
                         leases that are no longer needed;

                                                         8
140553912_392525-00001
19-10971-smb             Doc 380     Filed 08/08/19 Entered 08/08/19 14:03:38          Main Document
                                                  Pg 9 of 17


                        Engaged in a comprehensive marketing process to generate value through the sale
                         of Debtors’ three primary assets: (1) the Demand Side Platform (“DSP”) and Data
                         Management Platform (“DMP”) business; (2) the AdServer business
                         (“AdServer”); and (3) the Peer39 business (“Peer39” and, together with the
                         DSP/DMP business and the AdServer business, the “Business Segments”);

                        Negotiated with dozens of potential buyers for the Business Segments and
                         negotiated asset purchase agreements with the highest bidders for each of the
                         Business Segments;

                        Obtained approval of the private sale of the DSP/DMP business on April 29, 2019
                         pursuant to the Order Authorizing and Approving Private Sale of the Demand-Side
                         Platform and the Data Management Platform Free and Clear of All Liens, Claims,
                         Encumbrances, and Other Interests, and Granting Related Relief [Dkt. 143], and
                         closed the related sale transaction on May 1, 2019;

                        Obtained approval of the private sale of the AdServer business on June 20, 2019
                         pursuant to the Order Authorizing and Approving a Private Sale of Debtor Seller’s
                         Portion of the AdServer Business Free and Clear of All Liens, Claims,
                         Encumbrances, and Other Interests, and Granting Related Relief [Dkt. 269], and
                         closed the related sale transaction on June 21, 2019; and

                        Obtain approval of the private sale of the Peer39 business on July 30, 2019
                         pursuant to the Order Authorizing and Approving a Private Sale of Debtor Seller’s
                         Portion of The Peer39 Business Free and Clear of All Liens, Claims,
                         Encumbrances, and Other Interests, and Granting Related Relief [Dkt. 364], and
                         closed the related sale transaction on August 1, 2019.

         10.      Granting this motion will enable Debtors to take full advantage of the substantial

progress made and value realized since the filing of these Chapter 11 Cases. The brief exclusivity

extension requested herein will permit Debtors to focus on confirming a chapter 11 plan.

                                           RELIEF REQUESTED

         11.      The Filing Exclusivity Period is set to expire on August 30, 2019, and the Solicitation

Exclusivity Period is set to expire on October 28, 2019. By this Motion, Debtors seek entry of an

order pursuant to Section 1121(d) and Bankruptcy Rule 9006: (i) extending the Filing Exclusivity

Period through and including October 25, 2019, and extending the Solicitation Exclusivity Period

through and including December 23, 2019, without prejudice to Debtors’ right to seek further

extensions of the Exclusivity Periods; and (ii) granting related relief.

                                                       9
140553912_392525-00001
19-10971-smb             Doc 380   Filed 08/08/19 Entered 08/08/19 14:03:38            Main Document
                                                Pg 10 of 17


                                          BASIS FOR RELIEF

         12.      Section 1121(b) provides for an initial 120-day period after the Petition Date within

which Debtors have the exclusive right to file a chapter 11 plan. Section 1121(c)(3) further provides

for an initial 180-day period after the Petition Date within which Debtors have the exclusive right to

solicit and obtain acceptances of a plan if it has been filed during the first 120-day period.

         13.      Section 1121(d) permits a court to extend the Exclusivity Periods “for cause.”

Specifically, Section 1121(d)(1) provides that “on request of a party in interest made within the

respective periods specified in subsections (b) and (c) of this section and after notice and a hearing,

the court may for cause reduce or increase the 120-day period or the 180-day period referred to in this

section.” 11 U.S.C. § 1121(d)(1). Although the term “for cause” is not defined in the Bankruptcy

Code, courts in this District have identified several key factors, none of which is dispositive, relevant

to a determination of whether “cause” exists under Section 1121(d). These factors include:

               a. The size and complexity of the case;

               b. The necessity for sufficient time to permit the debtor to negotiate the plan of

                  reorganization and prepare adequate information to allow a creditor to determine

                  whether to accept such plan;

               c. The existence of good faith progress towards reorganization;

               d. The fact that the debtor is paying its bills as they become due;

               e. Whether the debtor has demonstrated reasonable prospects for filing a viable plan;

               f. Whether the debtor has made progress in negotiations with its creditors;

               g. The amount of time which has elapsed in the case;

               h. Whether the debtor is seeking an extension of exclusivity in order to pressure creditors

                  to submit to the debtor’s reorganization demands; and

               i. Whether an unresolved contingency exists.

                                                     10
140553912_392525-00001
19-10971-smb             Doc 380     Filed 08/08/19 Entered 08/08/19 14:03:38            Main Document
                                                  Pg 11 of 17


See In re Adelphia Commc’ns Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006) (referencing In re

Dow Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich. 1997)); see also In re Gibson &

Cushman Dredging Corp., 101 B.R. 405, 409 (E.D.N.Y. 1989). Not all of these factors are relevant

to every case, and it is “within the discretion of the bankruptcy court to decide which factors are

relevant and give the appropriate weight to each.” Bunch v. Hoffinger Indus., Inc. (In re Hoffinger

Indus., Inc.), 292 B.R. 639, 644 (B.A.P. 8th Cir. 2003).

         14.      In determining whether an extension to the Exclusivity Periods is warranted under

Section 1121(d), courts are given flexibility in order to “allow the debtor to reach an agreement.”

H.R. Rep. No. 95, 95th Cong., 1st Sess. 232 (1997); see also In re Pub. Serv. Co. of New Hampshire,

88 B.R. 521, 534 (Bankr. D.N.H. 1988) (“legislative intent [is] to promote maximum flexibility”).

         15.      Debtors submit that sufficient “cause” exists pursuant to Section 1121(d) to extend the

Exclusivity Periods as provided herein. Each of the relevant factors weighs in favor of an extension

of the Exclusivity Periods, as follows:

                        Debtors’ Chapter 11 Cases Are Large and Complex. These Chapter 11 Cases
                         involve eight (8) Debtor entities, which, as of the Petition Date had 1,114
                         employees, and approximately $172 million of funded indebtedness. Debtors’
                         challenges were compounded by the accelerated nature of the filing of these
                         Chapter 11 Cases. Further, Debtors’ business operations extended over 19
                         countries, further complicating Debtors’ business and the process for selling the
                         Business Segments.

                        Debtors Have Made Good Faith Progress Towards Exiting Chapter 11. As noted
                         above, Debtors have already hit key milestones necessary for their ultimate exit
                         from chapter 11, including: filing schedules and statements of financial affairs;
                         filing and receiving approval of a bar date order; filing and receiving approval of
                         the Administrative Bar Date Order; conducting a comprehensive marketing and
                         sale process for each of the Business Segments; negotiating asset purchase
                         agreements for each of the Business Segments; and seeking and receiving approval
                         for the private sales of each of the Business Segments. Debtors will continue to
                         negotiate in good faith with key stakeholders around the terms of a consensual
                         chapter 11 plan.

                        Debtors Are Paying Their Bills as They Come Due. Since the Petition Date,
                         Debtors have paid valid obligations in the ordinary course of business or as

                                                       11
140553912_392525-00001
19-10971-smb             Doc 380      Filed 08/08/19 Entered 08/08/19 14:03:38              Main Document
                                                   Pg 12 of 17


                         otherwise provided by Court order. To the extent there are any amounts owed to
                         post-petition creditors, Debtors are investigating such amounts to determine
                         whether they are valid obligations that should be paid by Debtors, as opposed to
                         third parties, such as purchasers of Debtors’ assets. Debtors have been (and will
                         continue) negotiating with the creditors and related third-parties regarding these
                         payments. Debtors have the funds available to make these payments and, to the
                         extent Debtors determine they are valid obligations owed by Debtors, Debtors will
                         pay them.

                        Debtors Have Demonstrated Reasonable Prospects for Filing a Viable Plan. As
                         discussed above, during their short time in chapter 11, Debtors have already made
                         substantial progress in these cases, most critically the sales of each of the Business
                         Segments. With the sales the Business Segments, Debtors have generated
                         substantial value and significantly reduced ongoing operating and administrative
                         costs.

                        Debtors Have Made Progress in Negotiating with Creditors and an Extension of
                         the Exclusivity Periods Will Not Prejudice Creditors. Debtors are requesting an
                         extension of the Exclusivity Periods in order to maintain focus on completing their
                         initiatives and to allow the chapter 11 process to continue unhindered by competing
                         plans. Continued exclusivity will permit Debtors to maintain flexibility so
                         competing plans do not derail Debtors’ plan negotiation process. Moreover,
                         throughout these Chapter 11 Cases, Debtors have had ongoing and transparent
                         communications with their major creditor groups, including Cerberus and the
                         Committee, including negotiations relating to a plan. Ultimately, extending the
                         Exclusivity Periods will benefit Debtors’ estates, their creditors, and all other key
                         parties in interest. Debtors have been involved in negotiations regarding a chapter
                         11 plan with Cerberus and the Committee and are hopeful that they will be able to
                         file a fully consensual chapter 11 plan. However, Debtors understand that
                         Cerberus wants to be sure of the full extent of Debtors’ administrative claims
                         before agreeing to final terms of a chapter 11 plan. Therefore, Debtors believe that
                         the requested extension of exclusivity, which would allow Debtors the time needed
                         to review and evaluate all of the administrative claims, will provide the best
                         opportunity for Debtors to confirm a consensual chapter 11 plan.

                        Extension Will Not Pressure Creditors. Debtors are not seeking an extension of
                         the Exclusivity Periods to pressure or prejudice any of their stakeholders.
                         Throughout these Chapter 11 Cases, Debtors have maintained open lines of
                         communication with their primary stakeholders, including Cerberus and the
                         Committee. Debtors are seeking an extension of the Exclusivity Periods not to
                         prejudice any of their creditors, but to preserve the progress Debtors have been
                         able to make to date, to maximize the value available for distributions to
                         stakeholders and avoid unnecessary delay and complication. Far from prejudicing
                         creditors, Debtors believe the extension of the Exclusivity Periods requested herein
                         is in the best interest of all of Debtors’ creditors, as it presents the best path to a
                         consensual chapter 11 plan.


                                                         12
140553912_392525-00001
19-10971-smb             Doc 380     Filed 08/08/19 Entered 08/08/19 14:03:38            Main Document
                                                  Pg 13 of 17


                        These Cases Are Just Over Four Months Old. Debtors’ request for an extension
                         of the Exclusivity Periods is Debtors’ second such request and comes just over four
                         months after the Petition Date. While this is Debtors’ second request, the total
                         extension requested is only eighty-eight days. As discussed above, during the short
                         time these Chapter 11 Cases have been in progress, Debtors have focused on the
                         sale of the Business Segments and accomplished a great deal. Debtors continue to
                         work diligently towards their goal of confirming a consensual chapter 11 plan.

         16.      As explained above, Debtors’ focus in these Chapter 11 Cases to date has been on

maximizing the value of Debtors’ Business Segments by engaging in an expedient, but

comprehensive, marketing and sale process for each of the Business Segments. Debtors needed to

focus on the marketing and sale of the Business Segments at the start of these Chapter 11 Cases in

order to prevent the Business Segments from diminishing in value. Now that Debtors have completed

the sales of each of the Business Segments, saving the jobs of over 700 of Sizmek’s employees,

Debtors are turning their focus to confirming a consensual plan including continued negotiations with

their key stakeholders and evaluating and reconciling outstanding administrative claims. Debtors

have been and will continue to work diligently to facilitate a successful conclusion to these Chapter

11 Cases, including a consensual chapter 11 plan. Accordingly, Debtors respectfully submit that

sufficient cause exists to extend the Exclusivity Periods as provided herein.

                                                   NOTICE

         17.      Debtors will provide notice of this Motion as required under the Order Establishing

Certain Notice, Case Management, and Administrative Procedures [Dkt. 103], entered by this Court

on April 23, 2019 (the “Case Management Procedures Order”). In light of the nature of the relief

requested, no other or further notice need be given.

                                            NO PRIOR REQUEST

         18.      No previous request for the relief sought herein has been made to this Court or any

other court.



                                                       13
140553912_392525-00001
19-10971-smb             Doc 380   Filed 08/08/19 Entered 08/08/19 14:03:38           Main Document
                                                Pg 14 of 17


                  WHEREFORE, Debtors respectfully request that this Court enter an order,

substantially in the form attached, granting the relief requested in the Motion and such other and

further relief as is just and proper.

Dated: August 8, 2019                   /s/ Steven J. Reisman
New York, New York                      KATTEN MUCHIN ROSENMAN LLP
                                        Steven J. Reisman, Esq.
                                        Jerry L. Hall, Esq. (admitted pro hac vice)
                                        Cindi M. Giglio, Esq.
                                        575 Madison Avenue
                                        New York, NY 10022
                                        Telephone: (212) 940-8800
                                        Facsimile: (212) 940-8876
                                        Email:      sreisman@kattenlaw.com
                                                    jerry.hall@kattenlaw.com
                                                    cindi.giglio@kattenlaw.com
                                        -and-
                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                        KATTEN MUCHIN ROSENMAN LLP
                                        525 W. Monroe Street
                                        Chicago, IL 60661
                                        Telephone: (312) 902-5455
                                        Email:      peter.siddiqui@kattenlaw.com
                                        Counsel to Debtors and Debtors-in-Possession




                                                   14
140553912_392525-00001
19-10971-smb             Doc 380   Filed 08/08/19 Entered 08/08/19 14:03:38   Main Document
                                                Pg 15 of 17


                                             EXHIBIT A

                                           Proposed Order




140553912_392525-00001
19-10971-smb             Doc 380       Filed 08/08/19 Entered 08/08/19 14:03:38                       Main Document
                                                    Pg 16 of 17


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    SIZMEK INC., et al.,1                                       )        Case No. 19-10971(SMB)
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )

        ORDER PURSUANT TO BANKRUPTCY CODE SECTION 1121(d) EXTENDING
       DEBTORS’ EXCLUSIVE PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT
            ACCEPTANCES THEREOF AND GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-possession

(collectively, “Debtors”) for entry of an order (this “Order”) under Bankruptcy Code Section 1121(d):

(a) extending Debtors’ Filing Exclusivity Period through and including October 25, 2019, and

Debtors’ Solicitation Exclusivity Period through and including December 23, 2019, without prejudice

to Debtors’ right to seek further extensions to the Exclusivity Periods; and (b) granting related relief;

and this Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested therein being a

core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant

to 28 U.S.C.§§ 1408 and 1409; and the Court having held a hearing on August 22, 2019 (the

“Exclusivity Hearing”) to approve the Motion; and due and sufficient notice of the Motion and

opportunity for objections having been provided; and it appearing that no other or further notice need

be provided; and the relief requested being a reasonable exercise of Debtors’ sound business



1
      Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
      include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc. (6402);
      Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
      Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter 11 cases is: 401
      Park Avenue South, Fifth Floor, New York, NY 10016.

2
      Capitalized terms used in this Order but not otherwise defined herein shall have the meanings ascribed to such
      terms in the Motion.

140553912_392525-00001
19-10971-smb             Doc 380   Filed 08/08/19 Entered 08/08/19 14:03:38              Main Document
                                                Pg 17 of 17


judgment consistent with their fiduciary duties and in the best interests of Debtors, their estates, and

their creditors; and this Court having determined that the legal and factual bases set forth in the

Motion and at the Exclusivity Hearing establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor it is hereby:

               ORDERED, ADJUDGED, AND DECREED THAT:

         1.       The Motion is GRANTED as set forth herein.

         2.       Pursuant to Bankruptcy Code Section 1121(d), Debtors’ Filing Exclusivity Period in

which to file a chapter 11 plan is extended through and including October 25, 2019.

         3.       Pursuant to Bankruptcy Code Section 1121(d), Debtors’ Solicitation Exclusivity

Period in which to solicit acceptances of a chapter 11 plan is extended through and including

December 23, 2019. For the avoidance of doubt, no other party may file a competing plan of

reorganization during Debtors’ Solicitation Exclusivity Period.

         4.       Nothing herein shall prejudice (a) Debtors’ right to seek further extensions of the

Exclusivity Periods as may be necessary or appropriate or (b) the right of any party in interest to seek

to reduce the Exclusivity Periods for cause in accordance with Bankruptcy Code Section 1121(d).

         5.       The terms and conditions of this Order shall be immediately effective and enforceable

upon entry of this Order.

         6.       Debtors are authorized and empowered to take all actions necessary to implement the

relief granted in this Order.

         7.       This Court shall retain jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.



 Dated: __________, 2019
 New York, New York                                THE HONORABLE STUART M. BERNSTEIN
                                                   UNITED STATES BANKRUPTCY JUDGE

                                                      2
140553912_392525-00001
